The facts of the case are so fully stated in the opinion of the Court that it is unnecessary to set them out here.
This is an indictment under the statute, Rev. Code, ch. 34, sec. 2, for arson, in burning a barn having corn in it. Upon the trial it was proved that the house burnt was 18 feet long and 15 feet wide, was built of logs notched up, and the cracks were covered inside with rough boards; the house was roofed with rough boards, had a (460)  good plank floor, and a door about 4 feet high, of the usual width, which opened to within a log or two of the floor, and was fastened with a padlock. At the time when it was burnt the house contained a quantity of corn, peas, and oats, and it was the only building on the farm used for storing the crop. The witnesses stated that it was called sometimes a crib, but generally a barn. The presiding judge charged the jury that the house was a barn within the meaning of the statute; whereupon a verdict of guilty was rendered against the defendant, and from the judgment thereon he has appealed to this Court.
We differ from the opinion expressed by his Honor, that the house as described by the testimony was a barn. The description of it does not differ materially from that set forth in the special verdict rendered by the jury in S. v. Laughlin (ante, 455), in which we have decided *Page 351 
at the present term that the house burnt was not a barn, but was either a crib or a granary. For the reasons given for our opinion in that case, we hold that the house burnt, as proved on the trial in the present case, was not a barn, and that, consequently, the prisoner is entitled to a
PER CURIAM.                                  Venire de novo.